            Case 2:21-mc-00022-RSL Document 4 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE

10
                                                       Case No.: 2:21-mc-00022-RSL
11
                                                       Related Case No. 2:19-cv-02746-DWL
12                                                     U.S. District Court, District of Arizona
     In re Rule 45 Subpoena Directed to Deluxe Small
13   Business Sales, Inc.                              ORDER GRANTING DEFENDANT
                                                       GODADDY.COM, LLC’S MOTION
14                                                     FOR LEAVE TO FILE EXHIBIT
                                                       UNDER SEAL
15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT GODADDY.COM, LLC’S                          LAW OFFICES OF
                                                                        COZEN O’CONNOR
      MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL - 1                A PROFESSIONAL CORPORATION
                                                                           999 THIRD AVENUE
                                                                              SUITE 1900
                                                                      SEATTLE, WASHINGTON 98104
                                                                           (206) 340-1000
             Case 2:21-mc-00022-RSL Document 4 Filed 03/02/21 Page 2 of 2




 1           Upon consideration of Defendant GoDaddy.com, LLC’s Motion for Leave to File

 2   Exhibit Under Seal, and having good cause therefor,

 3           IT IS HEREBY ORDERED that the Motion to File Exhibit Under Seal is GRANTED.

 4   Exhibit A to the Declaration of Paula L. Zecchini in support of the Motion to Compel Response

 5   to Rule 45 Subpoena Directed to Deluxe Small Business Sales, Inc. (Dkt. # 3) shall remain under

 6   seal.

 7
             Dated this 2nd day of March, 2021.
 8

 9

10                                                Robert S. Lasnik

11                                                United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT GODADDY.COM, LLC’S                             LAW OFFICES OF
                                                                           COZEN O’CONNOR
      MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL - 2                   A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
                                                                                 SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
